REINHARDT, Circuit Judge,
dissenting.
I respectfully dissent. I believe that discharging a serviceman on the basis of the statement “I am a homosexual,” “I am gay,” or “I am a lesbian” impermissibly burdens rights guaranteed by the First Amendment.1 Accordingly, I would hold that 10 U.S.C. § 654(b)(2) and its implementing regulations are unconstitutional.2
I recognize that we are bound by this court’s recent decision that the military may discharge service members who engage in homosexual conduct. See Philips v. Perry, 106 F.3d 1420 (9th Cir.1997). Athough I must follow that decision here, I note that it is necessarily rooted in Bowers v. Hardwick, 478 U.S. 186, 106 S.Ct. 2841, 92 L.Ed.2d 140 (1986), a decision that I have previously described as similar in its bias and prejudice to Plessy v. Ferguson, 163 U.S. 537, 16 S.Ct. 1138, 41 L.Ed. 256 (1896). I remain confident that someday a Supreme Court with a sense of fairness and an adequate vision of the Constitution will repudiate Bowers in the same way that a wise and fair-minded Court once repudiated Plessy. Indeed, I hope that day will not be long in coming.3 In my view of the Constitution, there is no more justification for discrimination against individuals because of their sexual orientation, which is most frequently a happenstance of birth, than there is for discrimination against blacks, Hispanics or Asians — or against Catholics, Jews, or Muslims, who at least have the option to convert.
Nevertheless, the fact that conduct may be banned does not mean that speech may be also. Certainly, an admission of prohibited conduct, although speech, is an admission of an offense and may serve as the basis for discipline. However, admitting that one is homosexual is not admitting to an offense under the newly crafted and somewhat schizoid “Don’t Ask, Don’t Teh” policy. For, under that policy, homosexual status — being a homosexual — is not an offense. To the contrary, the military now purports to welcome into the service individuals who are homosexuals — but only so long as they don’t engage in homosexual conduct.4 This might appropriately be analogized to welcoming Jews to be a part of society so long as they do not attend synagogue or pray publicly or privately to G-d. Nevertheless, it is the policy that the President and the Congress in their collective wisdom have agreed upon.
While I have previously explained why I believe the status/conduet distinction to be irrational and without substance, Watkins v. United States Army, 837 F.2d 1428 (9th Cir. 1988) (Reinhardt J., dissenting), the “Don’t Ask, Don’t Tell” policy adopts the opposite view.5 The proponents of the status/conduct *1138distinction seem to believe that classifications such as homosexual and heterosexual are based on something other than sexual conduct, perhaps one’s taste in art, music, literature, dress, or the pursuit of a particular, if indefinable, “life-style.” This argument confuses cause and effect. What makes a person a homosexual, or a heterosexual, is the abiding desire to engage in sexual conduct with persons of the same sex, or persons of the opposite sex. It is no secret, even to federal judges, that the sexual drive is a strong one. Sex is the elementary form of human activity and expression, and it provides the basis for the most important of human relationships, rivaled only by that of parent and child. It also provides the basis for distinguishing homosexuals from heterosexuals.
The complications regarding sexual preferences involve questions such as whether one is born with a particular orientation or acquires it, and whether one may constitutionally be forced to lead a sexless life in order to serve one’s country as a member of the military.6 Most persons are born with a particular sexual preference and in the vast majority of cases, it is heterosexual; a minority is born with homosexual preferences. In some cases, it may not be so clear what one’s preferences are; in some cases there may be ambivalence; in some a preference for both sexes; and in some a complete lack of interest, in sexual conduct. (The latter would appear to be the smallest group.) But the idea that persons should be compelled to surrender entirely the right to engage in sexual conduct if they wish to serve in the armed forces would seem to me clearly to conflict with the Constitution and in particular with substantive due process. Nevertheless, as I have acknowledged, that is not the current state of the law and I am bound to follow a view contrary to my own, pending a repudiation of Bowers by the Court or its issuance of an opinion construing Bowers to mean something other than what its authors intended.
In any event, the consequence of the military’s artificial status/conduct distinction is that homosexual status is acceptable and not a ground for discharge. As the government says in its brief, under the new policy “sexual orientation is considered a personal and private matter and is not by itself a basis for discharge.” (quoting DoD Directive 1132.30 at 2-1.) Only conduct is prohibited, and we must take that distinction, however fallacious it may be, at face value. That the regulation may draw irrational lines or establish arbitrary and unrealistic distinctions is not the issue here. I must proceed on the assumption that the prohibition against homosexual conduct is constitutional under Perry, and that nevertheless the military welcomes with open arms those persons of homosexual status. Accordingly, the question in this case is simply whether an admission of homosexual status may serve as the basis for discharge when the fact of that status does not.
It is evident to me that if homosexual status is not a bar to service, admitting to that status — the statement that “I am a homosexual” — cannot itself be a cause for discharge. There can be nothing wrong about admitting to a status that is proper; yet what is being punished in the ease before us is just that — the admission of a permissible status. Clearly, therefore, it is not the status that is being punished; it is the speech. Punishing speech that does no more than acknowledge a permissible status violates the First Amendment. There is no legitimate, let alone compelling, governmental interest in punishing a serviceman’s acknowledgment that he is a member of a group that is eligible for military service.7
*1139In the end, the drafters of the regulation are trapped by their own dissembling and by their desire to avoid facing a critical issue forthrightly. The “compromise” they have arrived at necessarily leads to disingenuous and arbitrary results. It will inevitably be enforced differently from base to base and will result in unfair and discriminatory treatment of many valued long-term members of the military service. Perhaps this is the nature of compromise, at least during the course of some administrations, especially where the military is involved. As the majority points out, the military is freer to infringe on individual rights than are other parts of government. Even that legal doctrine cannot, however, save a policy that is founded on an erroneous and wholly unsupportable presumption. Moreover, it is difficult to see how the military can benefit from a policy fraught with such patent disingenu-ousness. “Don’t Ask, Don’t Teh” seems entirely inconsistent with the proud traditions of our armed services, with the slogans such as Duty, Honor, Country, the Honor Codes, and the teachings that those who are wrongdoers or even know of wrongdoing are obligated to come forward and make full disclosure.
Hypocrisy about sexual conduct will undoubtedly continue to plague the military and disqualify some of its finest members from completing their careers, until some fundamental policy changes are adopted, and its sexual codes are made more realistic. From General Eisenhower on, up and down the ranks, even to Commander-in-Chief, there are many who would have had to forfeit their positions had the military’s code of sexual conduct been strictly and honestly enforced. Instead, it is applied selectively, and frequently only when public whim or political pressures so dictate. The unfortunate few, ranging from highly qualified female Air Force Lieutenants to would-be Chiefs of Staff are the victims of a fickle public whose interest in the sexual conduct of members of the military waxes and wanes as other more titillating issues and events come to the forefront. However, those are matters for the military and the other branches of government to decide, not the courts. Hypocrisy and deception, if artfully practiced, do not offend the Constitution, at least not in most instances.
The government argues that “Don’t Ask, Don’t Tell” does not violate the free speech clause of the First Amendment because the speech is strong evidence of a “propensity to engage in homosexual acts” and that a “propensity” somehow qualifies as prohibited conduct. More to the point, the part of the policy that regulates speech is based on a presumption that a declaration of status establishes a propensity to engage in conduct— ergo, conduct. The tenuous connection the government seeks to draw between speech and propensity (and then between propensity and conduct) cannot withstand scrutiny under the First Amendment. The difference between being a homosexual and saying one is a homosexual is precisely that — one has said what is a fact. The presumption that one who speaks truthfully is more likely to engage in prohibited conduct- than one who conceals or lies about his homosexual status is plainly unsupportable. It is at least as likely that the homosexual who has acknowledged his sexual orientation, and who knows that everyone is aware of his preferences, will be willing to refrain from conduct that would lead to his discharge as it is that a homosexual who has successfully concealed his status, leads a covert and secretive life and hopes not to be discovered, will refrain from “illicit” encounters. There is simply-no rational basis for the presumption that those who are honest have a greater propensity to commit homosexual acts than those who prefer to hide their sexual proclivities. The presumption is of course also flawed in its underlying premise that homosexual orientation involves only an “abstract sexual preference ... as distinct from a propensity.” As I have stated earlier, there is nothing abstract about the human sex drive. The thesis that being a homosexual, or having a homosexual orientation, does not entail a pro*1140pensity or proclivity for a particular form of sexual activity, but that acknowledging one’s homosexual status does, is consistent with neither the facts of life nor the plain meaning of the English language. While these artificial concepts of “orientation,” “preference,” “abstract sexual preference,” “propensity,” “proclivity” may be sufficient to support the policy’s status/conduct distinction, they are far too evanescent and subtle to serve as a basis for prohibiting or punishing speech of substantive import.
The military’s final argument is that there is a safety valve for those who acknowledge their status. .They are permitted to overcome the rebuttable presumption that they have a propensity to engage in homosexual acts. There are several reasons why I find this argument erroneous. I will mention three. First, as I have stated, the presumption itself is invalid. Therefore, one may not be required to rebut it. Second, the opportunity to rebut the presumption is illusory in most cases. It is not only unreasonable to ask military personnel to remain .chaste throughout their careers, it is contrary to both human nature and military tradition. In fact, from the earliest days of our military, R & R has involved far more than listening to the Philharmonic, touring art galleries, or watching the ballet. The military has actively facilitated a multitude of opportunities for members of the armed forces to release their sexual tensions, particularly, but hardly exclusively, when they are overseas. Third, the evidence the military has submitted regarding individual efforts to rebut the presumption raises serious doubts .that the safety-valve serves any useful purpose whatsoever, notwithstanding the fact that on rare occasions an isolated service member has successfully availed himself of that procedure in order to escape discharge.
There can be no doubt that the “Don’t Ask, Don’t Teh” policy severely burdens speech. It unquestionably has the effect of chilling speech by homosexual service members— speech that is of tremendous importance to the individuals involved, speech that goes to their right to communicate the core of their emotions and identity to others. Given the regulation’s provisions that permit homosexuals to serve in the armed forces, and that punish only homosexual conduct, there is no reasonable basis for prohibiting a service member from engaging in speech that serves only to declare his or her homosexual status.
Lieutenants Holmes and Watson will be discharged not because they have engaged in prohibited conduct and not because they are homosexual. Rather the military seeks to exclude them because they spoke openly of their homosexual status. The new “Don’t Ask, Don’t Tell” policy, while purporting to allow homosexuals to serve in this country’s armed forces, unconstitutionally conditions their service on an abridgment of their free speech rights under the First Amendment. For that reason, I would hold the speech portion of “Don’t Ask, Don’t Tell” unconstitutional.8

. I use the term "policy” or “Don’t Ask, Don’t Tell policy” throughout to refer individually and collectively to the applicable statute, of which § 654(b)(2) is a part, and the pertinent Department of Defense Regulations. See 10 U.S.C. § 654(a)-(f) (1994); Department of Defense Directive ("DoD Dir.”) 1332.30.


. The Court has imposed some restrictions on discrimination against persons because of their sexual orientation, although thus far only under highly limited circumstances. See Romer v. Evans, -U.S.-, 116 S.Ct. 1620, 134 L.Ed.2d 855 (1996). It has never ruled on the issue of homosexuals in the military, or indeed on any other question involving homosexuals in government employment.


. The change in policy is evidenced by a change in the language of the regulations. Although the military formerly insisted that "homosexuality is incompatible with military service,” it currently takes the position that "sexual orientation is considered a personal and private matter.” DoD Dir. 1332.30 at 2-1.


. Some courts have agreed with the distinction, including the majority opinion in Watkins v. United States Army, 837 F.2d 1428 (9th Cir. 1988).


. See, Philips, supra.


. Pruitt v. Cheney, 963 F.2d 1160 (9th Cir.1991), is not to the contrary. Under the old policy at issue in Pruitt, servicemen were subject to discharge for being homosexual. "It was her homosexuality, and not her speech that caused Pruitt to be discharged.... Pruitt admitted homosexuality and was discharged for it.” Id. at 1164. Under "Don't Ask, Don't Tell,” homosexuality itself is not a cause for discharge.
I recognize that the majority's view is similar to that of the Second, Fourth, and Eighth Circuits. See Able v. United States, 88 F.3d 1280 (2d Cir.1996); Thomasson v. Perry, 80 F.3d 915 (4th Cir.1996); Richenberg v. Perry, 97 F.3d 256 (8th Cir.1996). While this must give me pause, I am still required to construe the Constitution as I understand it in light of binding Supreme Court *1139precedent. While under the First Amendment speech may be limited in some circumstances, particularly in the military, see Greer v. Spock, 424 U.S. 828, 96 S.Ct. 1211, 47 L.Ed.2d 505 (1976), I find no legitimate interest that overrides file interest in free speech in this case. See Reno v. ACLU, - U.S. -, 117 S.Ct. 2329, 138 L.Ed.2d 874 (1997). I will discuss the sole justification offered by the government in the text infra at 11367-68.


. The government does not argue that knowledge on the part of fellow service members of an individual’s homosexual status would be sufficient in itself to warrant discharge in the absence of evidence of actual or threatened conduct. Accordingly, I will not address the arguments that might be advanced in support of such a contention other than to say that they would also fail to pass constitutional muster.